DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2020 has been entered.
 
Status of the Claims
Claims 1, 3-5, 8-11, 13, 15-18 and 20-22 are pending in the instant patent application. Claims 1, 17-18 and 22 are amended. Claims 2, 6-7, 12, 14 and 19 are cancelled. This Non-Final Office Action is in response to the claims filed.
Response to Claim Amendments
Applicant’s amendments to the claims are sufficient to overcome the 35 U.S.C. §101 rejections. The rejections have been withdrawn.
Applicant’s amendments to the claims are sufficient to overcome the 35 U.S.C. §112 rejections. The rejections have been withdrawn.
Applicant’s amendments to the claims are insufficient to overcome the 35 U.S.C. §103 rejections. The rejections remain pending and are updated and addressed below in light of the amendments.
Response to 35 U.S.C. §103 Arguments
Applicant’s arguments regarding 35 U.S.C. §103 rejection of the claims have been fully considered, but are not persuasive.
Regarding Applicant’s arguments, Examiner will note that the current cited art teaches the amendments. Furthermore, Grimes is capable of teaching a “next location prediction model ensemble” as cited in previous Office Action (Grimes: Para 0044 via location modeling instructions 122 may program processor 122 to generate one or more models used to predict a location to which a given consumer will likely travel in a retail establishment during a shopping trip). Regarding a Markov chain, Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Examiner will also note that the amendments are non-functional descriptive language. To be given patentable weight, the printed matter and associated product must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. See Lowry, 32 F.3d at 1584, 32 USPQ2d at 1035 [citing Gulack, 703 F.2d at 1386, 217 USPQ at 404]). Regarding Applicant’s argument that the elements taught by Grimes are not used for the same purpose as recited in Claim 1, Examiner respectfully disagrees. The elements cited in Grimes 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 8, 10-11, 13, 15-18 and 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Angell et al. (US 2008/0249870 A1), hereby .
	Regarding Claim 1, Angell '870 teaches the limitations of Claim 1 which state 
	recognizing, by a facial recognition system, a plurality of users entering a retail store to transform facial features of the plurality of users into user identifiers (Angell '870: Para 0188-0196 via smart detection engine; Smart detection engine 908 is software for analyzing audio data 904 and video data 906. In this example, smart detection engine 908 processes audio data 904 and video data 906 into data and metadata to form dynamic data. The dynamic data includes, but not limited to, external data, customer identification data 910, grouping data, customer event data, and current events data 922. Customer grouping data is data describing a customer's companions, such as children, parents, siblings, peers, friends, and/or pets. In this example, smart detection engine 908 also analyzes audio data 904 and video data 906 to identify selected item 912. Selected item 912 may also be identified using identification tag data, such as, without limitation, radio frequency identification data; The data gathered from the behavior analysis technology, license plate recognition technology, face detection/recognition technology, badge reader technology, radar analytics technology, and any other video/audio data received from a camera or other video/audio capture device is received by smart detection engine 908 for processing into dynamic data).
	However, Angell '870 does not explicitly disclose the limitation of Claim 1 which states clustering, by a hardware processor, the plurality of users recognized by the facial recognition system based on user transaction data and the user identifiers to form a set of clusters.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Angell '870 with the teachings of Angell' 107 in order to have clustering, by the hardware processor, the plurality of users recognized by the facial recognition system based on user transaction data and the user identifiers to form a set of clusters. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Furthermore, Angell '870 does not explicitly disclose the limitations of Claim 1 which states ensembling, by the hardware processor, the plurality of users within clusters in a set of clusters formed based on user transaction data, and building a next location prediction model for each of the clusters to form a next location prediction model for each of the clusters to form a next location prediction model ensemble by covering a probability distribution over products of interest into a probability distribution over locations the plurality of users in respective ones of the clusters are likely interested in visiting using a store layout, semantic labels, and a respective Markov chain built over the plurality of users in each of the respective ones of the clusters; predicting, by the hardware processor, a next location of a particular user from the plurality of users in a same cluster based on a weighted 
	Grimes though, with the teachings of Angell '870 and Angell '107, teaches of
	ensembling, by the hardware processor, the plurality of users within clusters in a set of clusters formed based on user transaction data, and building a next location prediction model for each of the clusters to form a next location prediction model for each of the clusters to form a next location prediction model ensemble (Grimes: Para 0012, 0014,0030, 0044-0045 via location predictor instructions used for the clusters, the generation of one or more models) by covering a probability distribution over products of interest into a probability distribution over locations the plurality of users in respective ones of the clusters are likely interested in visiting using a store layout, semantic labels (Grimes: Para 0009 via variables that describe the population), and a respective Markov chain (Grimes: Para 0012 via identification of the appropriate model and 0030, 0045; System 100 may predict the one or more next locations and/or the one or more paths based on a model that predicts one or more locations that the consumer and/or other consumers will travel to while at the retail establishment. For example, system 100 may generate a plurality of models corresponding to different segments of consumers and select a particular model that is appropriate for a given consumer. Each of the models may be generated based on one or more of consumer characteristics, information specific to a retail establishment, and/or other information that can provide clues as to where the consumer will travel within the retail establishment. Location modeling instructions 122 may use various types of regression analysis, machine learning, 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Angell '807 / Angell '107 with the teachings of Grimes in order to have ensembling, by the hardware processor, the plurality of users within clusters in a set of clusters formed based on user transaction data, and building a next location prediction model for each of the clusters to form a next location prediction model for each of the clusters to form a next location prediction model ensemble by covering a probability distribution over products of interest into a probability distribution over locations the plurality of users in respective ones of the clusters are likely interested in visiting using a store layout, semantic labels, and a respective Markov chain built over the plurality of users in each of the respective ones of the clusters; predicting, by the hardware processor, a next location of a particular user from the plurality of users in a same cluster based on a weighted vote performed over a combined distribution of next locations predicted by the next location prediction model ensemble for the cluster corresponding to the particular user and next locations predicted by a customer intent model. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Furthermore, the combination of Angell '870/Angell' 107/Grimes teaches the limitation of Claim 1 which states

	wherein the cluster corresponding to the particular user comprises at least one other user from the plurality of users in add ition to the particular user (Grimes: Para 0014 via implementation description of location predictor instructions).
	Regarding Claim 3, the combination of Angell '870/Angell'107/Grimes teaches the limitation of Claim 3 which states
	wherein the item has an in-store location within a threshold distance to the predicted next location of the particular user(Angell '870: Para 0041 and 0201 via range of digital customer marketing environment and marketing decision tree).	
	Regarding Claim 4, the combination of Angell '870/Angell' 107/Grimes teaches the limitation of Claim 4 which states
	semantically enriching, by the hardware processor, user location data with product information for products located proximate to locations indicated by the user location data; and displaying, on a display device, the product information to the user when the user is at the locations proximate to the product (Angell '870: Para 0073-0074, 0197-0200, 0218 via display devices and marketing decision tree; Display devices 214 are multimedia devices for displaying marketing messages to customers. Display devices 214 may be any type of display device for presenting a text, graphic, audio, video, and/or any combination of text, graphics, audio, and video to a customer. In this example, display devices 214 are located inside retail 
	Regarding Claim 5, the combination of Angell '870/Angell'107/Grimes teaches the limitation of Claim 5 which states
	wherein the next location prediction model for each of the clusters is built based on semantic labels determined from said enriching step (Grimes: Para 0009 via location modeling instructions).
	Regarding Claim 8, the combination of Angell '870/Angell'107/Grimes teaches the limitation of Claim 8 which states
	determining at least one store product of interest to the particular user and an instore location of the at least one store product (Angell '870: Para 0009 and 0050-0051 via marketing decision tree and customized marketing messages; A customized marketing message for an item located in the next probable location is presented to the customer. In the example given above, the customized marketing message is a marketing offer for ice cream. The marketing offer may be an offer for the brand, flavor, and size of ice cream the customer typically purchases or the marketing message may contain an offer for a different brand, a different flavor, and/or a different size of ice cream to encourage the customer to try a new product, a more expensive product, or otherwise increase purchases by the customer); and 	
	directing the particular user to the at least one store product at the in-store location responsive to the particular user entering a store or becoming within a 
	Regarding Claim 10, the combination of Angell '870/Angell '107/Grimes teaches the limitation of Claim 10 which states
	wherein the user location data comprises a timestamp, a location identifier, and a user identifier (Angell '870: Para 0093, 0117, 0126 and Fig 4 via detectors, GPS and dynamic data).
	Regarding Claim 11, the combination of Angell '870/Angell '107/Grimes teaches the limitation of Claim 11 which states
	wherein the user transaction data comprises a timestamp, a purchased product type, and a user identifier. (Angell '870: Para 0093, 0114, 0126, 0135 and Fig 4 via customer identification, dynamic data, and profile data).
	Regarding Claim 13, the combination of Angell '870/Angell '107/Grimes teaches the limitation of Claim 13 which states
	wherein the next location prediction model is configured to delineate weekend next location predictions versus weekday next location predictions (Grimes: Para 0073 and 0084-0085 via classifications based on the day of the week and current trip instructions).
	Regarding Claim 15, the combination of Angell '870/Angell '107/Grimes teaches the limitation of Claim 15 which states
	wherein the next location prediction for the particular customer is based on past model states of the next location prediction model for the cluster corresponding to the particular customer (Grimes: 0014, 0030, 0086 and 0089-0092 via appropriate model based on customer characterizations, records and 
	Regarding Claim 16, the combination of Angell '870/Angell '107/Grimes teaches the limitation of Claim 16 which states
	transmitting, to a mobile device carried by the particular user, a coupon for an item proximate to the predicted next location (Angell '870: Para 0155 via display device).
	Regarding Claim 17, it is substantially similar to Claim 1 and is rejected for the same reasons. In addition, Angell '870 teaches of a computer readable storage medium and program instructions (Angell '870: Para 0222).
	Regarding Claim 18, it is substantially similar to Claim 1 and is rejected for the same reasons. In addition, Angell '870 teaches of a system (Angell '870: Para 0032 and Fig 1 which illustrates a system).
	Regarding Claim 20, the combination of Angell '870/Angell '107/Grimes teaches the limitation of Claim 20 which states
	wherein the hardware processor is comprised in a server implemented using cloud technology (Angell '870: Para 0033 via storage area network).

	wherein the customer intent model produces a probability distribution over a set of items that the particular user is interested in (Angell '870: Para 0197, 0205, Figs 10 and 11 via use of a marketing decision tree which outlines next probable locations and the process compares the areas traversed by the customer to a probable path indicated in the marketing decision tree and the items of interest to form the next probable location of the customer).
Claims 9 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Angell et al. (US 2008/0249870 A1), hereby known as Angell '870 in view of Angell et al. (US 2009/0089107 A1) hereby known as Angell '107 in view of Grimes et al. (US 2015/0161665 A1) further in view of Ficcaglia et al. (US 2009/0024546 A1).
	Regarding Claim 9, though the combination of Angell '870/Angell '107/Grimes teaches Claim 1, it does not explicitly disclose the limitation of Claim 9 which states further comprising preserving an individual privacy of the plurality of users by combining user movement patterns across at least multiple ones of the plurality of users.
	Ficcaglia though, with the teachings of Angell '870/Angell '107/Grimes teaches of
	further comprising preserving an individual privacy of the plurality of users by combining user movement patterns across at least multiple ones of the plurality of users (Ficcaglia: Para 0022 via predictive models and user privacy).

	Regarding Claim 21, though the combination of Angell '870/Angell '107/Grimes teaches Claim 1, it does not explicitly disclose the limitation of Claim 21 which states further comprising protecting a privacy of a specific one of the plurality of users by generating the predicted next location of the user to be non-user- specific and cluster-specific.
	Ficcaglia though, with the teachings of Angell '870 and Angell '107 teaches of 
	further comprising protecting a privacy of a specific one of the plurality of users by generating the predicted next location of the user to be non -user- specific and cluster-specific (Ficcaglia: Para 0022, 0029, 0032, 0037, 0042 via predictive models, protection of private information such as location information, user identifying information, user privacy protects the privacy of the user's current and past location data).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Angell '870/Angell '107/Grimes with the teachings of Ficcaglia in orderto have further comprising protecting a privacy of a specific one of the plurality of users by generating the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sorenson (US 2016/0034924 A1) ESTIMATING DISTRIBUTION OF PERSONS IN A PHYSICAL ENVIRONMENT
Priness et al. (US 2016/0321551 A1) SEMANTICS LOCATION PREDICTION
Su et al. (US 2014/0128105 A1) ACTIVITY RECOGNITION SYSTEMS AND METHODS

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE E SINGLETARY whose telephone number is (571)272-1684.  The examiner can normally be reached on 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/T.E.S./Examiner, Art Unit 3623                                                                                                                                                                                                        /HAFIZ A KASSIM/Primary Examiner, Art Unit 3623